UNITED STATES DISTRICT COURT                                              MAGISTRATE JUDGE'S MINUTES
DISTRICT OF ARIZONA - Flagstaff

DATE: June 4, 2020         CASE NUMBER:           20-04089MJ-001-PCT-CDB

USA vs. Loren Reed

U.S. MAGISTRATE JUDGE: CAMILLE D. BIBLES #: 70CF

A.U.S. Attorney Paul Stearns for Davis Pimsner       INTERPRETER
                                                        LANGUAGE
Attorney for Defendant Luke Mulligan (AFPD)
MATERIAL WITNESS(es):
MATERIAL WITNESS(es) state true name(s) to be:
Attorney for Material Witness

DEFENDANT:             PRESENT      NOT PRESENT          CUSTODY
DOA 6/2/20                           Initial Appearance              Appointment of counsel hearing held
  Financial Afdvt taken              No Financial Afdvt taken        Financial Afdvt sealed
  Rule 40     Rule 20                Defendant states true name to be . Further proceedings ORDERED in
                                     Defendant’s true name.
 DETENTION HEARING:                                     REMOVAL HEARING/ID:
     Held      Con’t      Submitted      Reset              Held   Con’t Submitted           Reset
 Set for:    6/8/20 AT 9:30 AM                              Waived
 Before:     MAGISTRATE JUDGE BIBLES                    Set for:
       Defendant ordered temporarily detained in the    Before:
       custody of the United States Marshal
       Defendant ordered released                             Warrant of removal issued.
       Defendant continued detained pending trial             Defendant ordered released
          Flight risk    Danger

 PRELIMINARY HEARING:                                   ARRAIGNMENT:
     Held      Con’t      Submitted       Reset           Held  Con’t            Reset
     Waived
 Set for: 6/8/20 AT 9:30 AM                             Set for:
 Before: MAGISTRATE JUDGE BIBLES                        Before:
       Probable cause found        Dismissed
       Held to answer before District Court


Other: Defendant sworn as to financial status. Court appoints Luke Mulligan for the defendant, with
appointment type AFPD. Oral order by the Court unsealing the Complaint and all further proceedings.


                                                       RECORDED: Courtsmart
                                                       BY: Christina S. Hurley
                                                       Deputy Clerk
IA - 5 mins.
10:31 am to 10:36 am
